Citation Nr: 0202733	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  97-26 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for left eye corneal 
retinitis, central cataract, and pterygium, currently 
assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) in San Juan, Puerto Rico, which confirmed a 30 
evaluation for the veteran's service-connected left eye 
disorder.  An earlier rating decision had granted special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 38 
C.F.R. § 3.350(a) on account of loss of use of one eye with 
only light perception.  

In August 2001 the RO reopened a claim for service connection 
for a right eye disorder and proceeded to deny the claim.  
The veteran has not, as yet, filed a notice of disagreement 
with that decision, and that issue is not before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.The veteran is blind in his service-connected left eye; 
visual acuity in the non-service-connected right eye is 20/60 
with correction.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for left eye corneal retinitis, central cataract, and 
pterygium, have not been met.  38 U.S.C.A. §§ 1155, (West 
1991); 38 C.F.R. §§ 3.383, 4.80, 4.84a, Diagnostic Codes 
6000, 6070 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records show he sustained 
trauma in the left eye region in September 1951, and that he 
subsequently had decreased visual acuity of the left eye.   
The April 1956 service separation examination noted defective 
vision (20/200) of the left eye due to trauma.  

An April 1966 VA examination noted healed chorioretinitis and 
central cataract, bilateral pterygium with corrected vision 
of less than 20/400 in the left eye and 20/20 in the right 
eye.  

In May 1966 the RO granted service connection for left eye 
chorioretinitis, central cataract, and pterygium of the left 
eye.  The rating assigned was 30 percent and that schedular 
rating has been continuously in effect ever since.

The veteran filed a claim for an increased rating for his 
service-connected left eye condition in July 1995.

A September 1995 VA ophthalmology examination noted the 
veteran had corrected visual acuity of 20/30 (near) and 20/40 
(far) in his non-service-connected right eye and no light 
perception in his left eye.  The diagnoses were blindness in 
the left eye with bullous keratopathy, and senile cataract in 
the right eye.

Private medical records showing eye treatment in 1996 note 
the veteran had visual acuity ranging from 20/40 to 20/60 in 
his right eye.

A VA ophthalmology examination in March 1999 noted the 
veteran had corrected visual acuity of 20/50 in his right eye 
and no light perception in his left eye.  The diagnoses were 
blindness in the left eye with traumatic cataract and 
secondary glaucoma, senile cataract in the right eye, and 
bilateral nasal pterygium.

VA outpatient treatment records show the veteran was treated 
for various conditions from 1996 through 2000.  At the VA 
ophthalmology clinic in October 1999, it was noted that that 
his visual acuity in the right eye was 20/70 with correction.  
He was seen in December 2000 at which time the vision in his 
right eye was 20/25. 

A VA ophthalmology examination in June 2001 noted the veteran 
had corrected visual acuity of 20/60 in his right eye and no 
light perception in his left eye.  The diagnoses were mature 
senile cataract in the right eye, hypermature cataract in the 
left eye, blindness in the left eye secondary to trauma, and 
secondary glaucoma of the left eye.

Analysis

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not applicable to the current appeal.  

The evidence shows that the veteran was informed in the 
statement of the case, the supplemental statement of the 
case, and in an April 2001 letter from the RO to the veteran 
of the evidence necessary to establish his claim.  Also, all 
pertinent evidence has been obtained and the veteran has 
undergone VA examinations.  As such, the Board finds that the 
VA has satisfied the requirements of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The RO has assigned a 30 percent rating for left eye 
chorioretinitis, central cataract, and pterygium of the left 
eye in accordance with the Schedule for Rating Disabilities, 
38 C.F.R.  Part 4. 
Chorioretinitis is evaluated under 38 C.F.R. § 4.84, 
Diagnostic Code 6006.  Such condition is to be rated from 10 
to 100 percent under the criteria for impairment of visual 
acuity or field loss, pain, rest-requirements or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology, with 10 percent being 
the minimum rating during active pathology.  38 C.F.R. § 
4.84a, Part 4, Diagnostic Code 6000 (2001).  A pterygium and 
cataracts are also rated on loss of vision under 38 C.F.R. § 
4.115, Diagnostic Code 6034 and 6028, respectively.)

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.

Compensation is payable for the combination of service 
connected and non-service connected disabilities in a number 
of limited circumstances, including where there is blindness 
in one eye as the result of service connected disability and 
blindness in the other eye as a result of a non-service 
connected disability.  38 C.F.R. § 3.383.  Loss of use or 
blindness of one eye, moreover, having only light perception, 
will be held to exist when examination reveals the presence 
of certain criteria, which include the inability to recognize 
test letters at 1 foot (.30m).  38 C.F.R. § 4.78.

In Boyer v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 
Vet. App. 142 (1999), the Court of Veterans Appeals (Court) 
upheld VA's interpretation of 38 U.S.C.A. § 1160(a) and 38 
C.F.R. § 3.383 to the effect that hearing loss in a non-
service-connected ear is deemed to be normal for the purpose 
of rating hearing loss in the service-connected ear.  
VAOPGCPREC 32-97.

Although not specifically addressed by the Court, the 
analysis applied in determining that the non-service-
connected organ was considered to be normal, when the 
diagnostic criteria requires the consideration of the 
impairment of paired organs, also applies to the evaluation 
of impairment of vision.  Because the visual impairment in 
the veteran's right eye is not related to service, the vision 
in that eye is considered to be normal, or 20/20, for 
determining the appropriate rating for the service-connected 
right eye disability, unless there is blindness in both eyes.

Service connection is not in effect for decreased vision in 
the right eye.  Applicable regulations further provide that 
when only one eye's disability is service-connected, the 
maximum evaluation for total loss of vision of that eye is 30 
percent, unless there is enucleation (Diagnostic Code 6066, 
40 percent), serious cosmetic defect (separately ratable), or 
blindness of both eyes (38 C.F.R. § 3.383(a)(1).  Having 
examined the evidence of record, the Board finds no medical 
evidence of enucleation, serious cosmetic defect, or 
blindness of both eyes.  Service connection is not in effect 
relative to the right eye.  Therefore, in this case, the 
maximum possible evaluation for loss of vision of the left 
eye is 30 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6070.

The preponderance of the evidence establishes that the 
veteran is not entitled to a rating in excess of 30 percent 
for his left eye disability.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and his claim for an increased 
rating must be denied.  38 C.F.R. § 3.102 (2001).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right eye disability, alone, has resulted 
in a marked interference with his employment or necessitated 
frequent hospitalizations so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for left eye corneal 
retinitis, central cataract, and pterygium, is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

